DETAILED ACTION
This Non Final Office Action is in response to Application filed on 02/19/2020.
Claims 1-20 filed on 02/19/2020 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 02/19/2020 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021, 07/11/2021 and 08/24/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 02/08/2021, 07/11/2021 and 08/24/2021 are attached to the instant Office action. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it contains 177 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 15 and 17 are objected to because of the following informalities:  
Claim 1 recites “a shared symmetric session key in accordance with said first salt and a master key”, emphasis in bold. There is insufficient antecedent bases for “first salt”. Similarly for “…said downlink symmetric session key”
Examiner recommends replacing “first salt” with “salt” since the limitations in the above claim refer to “salt” and as described in [0020] of the instant application. Similarly, replacing “downlink symmetric session key” with “shared symmetric session key”, as described in [0020].
Claim 15 recites “generating a plurality of uplink symmetric session keys, each uplink shared symmetric session key generated in accordance with one of said second salts and a shared device key”, this limitation recites the generation of the uplink 
Claim 17 recites “said downlink symmetric session”, there is insufficient antecedent bases for “downlink symmetric session” and should be replaced with “shared symmetric session” as described in [0020].
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 8 and 15-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 19-24 of copending Application No. 16/794,280, hereinafter 280, in view of Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Modadugu (US 8615651 B1), hereinafter Modadugu . This is a provisional nonstatutory double patenting rejection.


Instant Application 16/794,283
Co-pending Application 16/794,280
1. A method of secure key exchange between a master and a plurality of devices in a wireless communications network, the method comprising:

generating, on said master, a salt for downlink communications; transmitting said salt in plaintext to said plurality of devices over a wireless communications link; 
generating, on said master, a shared symmetric session key in accordance with said first salt and a master key that is shared with said plurality of devices; storing said shared symmetric session key for use in encrypting multicast communications 
receiving, on one of said devices, said salt for downlink communications; generating, on said one of said devices, said shared symmetric session key for use in decrypting downlink communications received from said master, said downlink symmetric session key generated in accordance with said salt and said shared master key; and storing, on said one of said devices, said shared symmetric session key in memory for use in decrypting multicast communications received from said master.







encrypting, on said master, downlink plaintext for multicast transmission to a plurality of devices over a wireless communications link utilizing a symmetric key encryption algorithm in accordance with a first counter value and a shared symmetric session key; and 

from said salt and said shared master key using a key derivation function.
2. The method according to claim 1, wherein said shared session key for encryption of decryption of downlink data is shared between said master and said plurality of devices and is generated individually by both said master and said plurality of devices.

generating, on said master, a plurality of salts for uplink communications, one for each device; transmitting said plurality of salts in plaintext to respective devices over a wireless communications link; receiving a salt for uplink communications in plaintext from said master over said wireless communications link; generating, on each device, a shared symmetric session key for use in encrypting uplink communications unicast to said master, each shared symmetric session key generated in accordance with said received salt and a device key shared between each device and said master; storing, on each device, said shared symmetric session key for use in encrypting unicast uplink communications generating, on said master, said shared symmetric session key for use in decrypting uplink communications from a device, said shared symmetric session key generated in accordance with a respective salt and said device key; and storing, on said master, said shared symmetric session key in memory for use in decrypting unicast communications received from one of said devices.

15. A method of secure key exchange between a master and a plurality of devices in a wireless communications network, the method comprising: 
generating a first salt for downlink communications; transmitting said first salt in plaintext to said plurality of devices over a wireless communications link; generating a downlink symmetric session key in accordance with said first salt and a shared master key; storing said downlink symmetric session key for use in encrypting multicast communications from said master to said plurality of devices; generating a plurality of second salts for uplink communications, one for each device; transmitting said plurality of second salts in plaintext to respective devices over said wireless communications link; generating a plurality of uplink symmetric session keys, each uplink shared symmetric session key generated in accordance with one of said second salts and a shared device key; and storing said plurality of uplink symmetric session keys for use in decrypting unicast communications from each respective device to said master.

encrypting downlink plaintext for multicast transmission to a plurality of devices over a wireless communications link utilizing a symmetric key encryption algorithm in accordance with a first counter value and a first symmetric session key; and  3812492.0012decrypting unicast uplink cyphertext received from each device over said 



receiving a first salt for downlink communications in plaintext from said master over a wireless communications link;  3912492.0013generating a downlink symmetric session key for use in decrypting downlink communications received from said master, said downlink symmetric session key generated in accordance with said first salt and a shared master key; storing said downlink symmetric session key in secure memory for use in decrypting multicast communications received from said master; receiving a second salt for uplink communications in plaintext from said master over said wireless communications link; generating an uplink symmetric session key for use in encrypting unicast communication to said master, said uplink symmetric session key generated in accordance with said second salt and a shared device key; 


decrypting multicast downlink cyphertext received from said master over said wireless communications link utilizing a symmetric key decryption algorithm in accordance with a second nonce, a second counter value, and a second symmetric session key.

a frequency hopping radio transmitter; 
a frequency hopping radio receiver; 
a processor coupled to and operative to control said frequency hopping radio transmitter and said frequency hopping radio receiver; 
said processor programmed to: 
generate a salt for downlink communications; transmit said salt in plaintext to said plurality of devices over a wireless communications link; generate a shared symmetric session key in accordance with said first salt and a master key shared with said plurality of devices; store said shared symmetric session key for use in encrypting multicast communications from said master to said plurality of devices; 
receive said salt for downlink communications; generate said shared symmetric session key for use in decrypting downlink communications received from said master, said downlink symmetric session key generated in accordance with said salt and said shared master key; and store said shared symmetric session key in secure memory for use in decrypting multicast communications received from said master.

a frequency hopping radio transmitter; 
a frequency hopping radio receiver; 
a processor coupled to and operative to control said frequency hopping radio transmitter and said frequency hopping radio receiver; 
said processor programmed to: 
encrypt downlink plaintext for multicast transmission to a plurality of devices over a wireless communications link utilizing a symmetric key encryption algorithm in accordance with a first nonce, a first counter value, and a first symmetric session key; and decrypt unicast uplink cyphertext received from each device over said wireless communications link a second nonce, a second counter value, and a second symmetric session key.

22. The apparatus according to claim 21, wherein said radio transmitter and said radio receiver are configured to conform to the JO-Link Wireless standard.
19. An apparatus for secure key exchange between a plurality of devices and a master in a wireless communications network, comprising: 

a processor coupled to and operative to control said frequency hopping radio transmitter and said frequency hopping radio receiver; said processor programmed to: 
generate a plurality of salts for uplink communications, one for each device; transmit said plurality of salts in plaintext to respective devices over a wireless communications link; receive a salt for uplink communications in plaintext from said master over said wireless communications link; generate a shared symmetric session key for use in encrypting uplink communications unicast to said master, each shared symmetric session key generated in accordance with said received salt and a device key shared between each device and said master; store said shared symmetric session key for use in encrypting unicast generate said shared symmetric session key for use in decrypting uplink communications from a device, said shared symmetric session key generated in accordance with a respective salt and said device key; and store said shared symmetric session key in secure memory for use in decrypting unicast communications received from one of said devices.


a processor coupled to and operative to control said frequency hopping radio transmitter and said frequency hopping radio receiver; said processor programmed to: 
encrypt uplink plaintext for unicast transmission to said master over a wireless communications link utilizing a symmetric key encryption algorithm in accordance with a first nonce, a first counter value, and a first symmetric session key; and decrypt multicast downlink cyphertext received from said master over said wireless communications link utilizing a symmetric key decryption algorithm in accordance with a second nonce, a second counter value, and a second symmetric session key.

24. The apparatus according to claim 23, wherein said radio transmitter and said radio receiver are configured to conform to the IO-Link Wireless standard.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, 10, 19-24 of the co-pending application 280 contains every element of claims 1, 4, 8 and 15-20 of the instant application except for the bolded limitations as seen in the above table.  However, 
Regarding claim 1, Mohan discloses the above bolded limitations (as described in details in the rejection of claim 1, please see below rationale in claim 1), except for 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 to incorporate the teaching of Mohan to utilize the above bolded features in claim 1, with the motivation of impeding attacks and making the attack hard/infeasible problems, as recognized by (Mohan [0021-0025]).
280 in view of Mohan do not disclose the remaining limitations where the salt being transmitted in plaintext form, and shared key shared by plurality of devices. However, Niemi discloses the above remaining limitations in claim 1 where the salt being transmitted in plaintext form, and shared key shared by plurality of devices, as described in details in the rejection of claim 1, please see below rationale in claim 1. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 in view of Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of using unencrypted random number for simplifying procedure and avoid extra encryption/decryption, as recognized by (Niemi [0013, 0048]).
Regarding claim 4, Mohan discloses the bolded limitation as described in details in the rejection of claim 4 below (please see rationale in claim 4 below).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 to incorporate the teaching of Mohan to utilize the above bolded features in claim 4, with the motivation of impeding attacks and 
Regarding claim 8, Madadugu discloses the above bolded limitations (as described in details in the rejection of claim 8, please see below rationale in claim 8), except for the salt being transmitted/received in plaintext form.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 to incorporate the teaching of Madadugu to utilize the above bolded features in claim 8, with the motivation of protection against attack and use of minimal initiation, or handshake, communications, as recognized by (Madadugu Col.2 line 28-40).
280 in view of Madadugu do not disclose the remaining limitations where the salt being in plaintext form. However, Niemi discloses the above remaining limitations in claim 8 where the salt being in plaintext form, as described in details in the rejection of claim 8, please see below rationale in claim 8. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 in view of Madadugu to incorporate the teaching of Niemi to utilize the above features, with the motivation of using unencrypted random number for simplifying procedure and avoid extra encryption/decryption, as recognized by (Niemi [0013, 0048]).
Regarding claim 15, Mohan discloses the above bolded limitations pertaining to the downlink communication (as described in details in the rejection of claim 15, please see below rationale in claim 15), except for the limitations pertaining to plurality of salts 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 to incorporate the teaching of Mohan to utilize the above bolded features pertaining to downlink communication in claim 15, with the motivation of impeding attacks and making the attack hard/infeasible problems, as recognized by (Mohan [0021-0025]).
280 in view of Mohan do not disclose the remaining limitations pertaining to plurality of salts and uplink communication. However, Madadugu discloses the above bolded limitations pertaining to uplink communication in claim 15 (as described in details in the rejection of claim 15, please see below rationale in claim 15).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 in view of Mohan to incorporate the teaching of Madadugu to utilize the above bolded features in claim 15, with the motivation of protection against attack and use of minimal initiation, or handshake, communications, as recognized by (Madadugu Col.2 line 28-40).
 280 in view of Mohan and Madadugu do not disclose salt in plaintext form. However, Niemi discloses the above remaining limitations in claim 15 where the salt being transmitted in plaintext form, and shared key shared by plurality of devices, as described in details in the rejection of claim 15, please see below rationale in claim 15. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 in view of Mohan and 
Regarding claim 16, Mohan discloses the above bolded limitations pertaining to the downlink communication (as described in details in the rejection of claim 15, please see below rationale in claim 16), except for the limitations pertaining to uplink communication, and that the salt being transmitted in plaintext form, and secure memory.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 to incorporate the teaching of Mohan to utilize the above bolded features pertaining to downlink communication in claim 16, with the motivation of impeding attacks and making the attack hard/infeasible problems, as recognized by (Mohan [0021-0025]).
280 in view of Mohan do not disclose the remaining limitations pertaining to uplink communication. However, Madadugu discloses the above bolded limitations pertaining to uplink communication in claim 16 (as described in details in the rejection of claim 16, please see below rationale in claim 16).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 in view of Mohan to incorporate the teaching of Madadugu to utilize the above bolded features in claim 16, with the motivation of protection against attack and use of minimal initiation, or handshake, communications, as recognized by (Madadugu Col.2 line 28-40).

Regarding claim 17, Mohan discloses the above bolded limitations (as described in details in the rejection of claim 17, please see below rationale in claim 17), except for the salt being in plaintext form, and secure memory.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 to incorporate the teaching of Mohan to utilize the above bolded features in claim 17, with the motivation of impeding attacks and making the attack hard/infeasible problems, as recognized by (Mohan [0021-0025]).
280 in view of Mohan do not disclose the remaining limitations where the salt being in plaintext form. However, Niemi discloses the above remaining limitations in claim 17 where the salt being transmitted in plaintext form, and shared key shared by plurality of devices, as described in details in the rejection of claim 17, please see below rationale in claim 17. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 in 
Regarding claim 19, Madadugu discloses the above bolded limitations (as described in details in the rejection of claim 19, please see below rationale in claim 19), except for the salt being transmitted/received in plaintext form, and secured memory.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 to incorporate the teaching of Madadugu to utilize the above bolded features in claim 19, with the motivation of protection against attack and use of minimal initiation, or handshake, communications, as recognized by (Madadugu Col.2 line 28-40).
280 in view of Madadugu do not disclose the remaining limitations where the salt being in plaintext form and secure memory. However, Niemi discloses the above remaining limitations in claim 19 where the salt being in plaintext form, as described in details in the rejection of claim 19, please see below rationale in claim 19. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 280 in view of Madadugu to incorporate the teaching of Niemi to utilize the above features, with the motivation of using unencrypted random number for simplifying procedure and avoid extra encryption/decryption, as recognized by (Niemi [0013, 0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi.
Regarding claim 1, Mohan teaches a method of secure key exchange between a master and a plurality of devices in a wireless communications network (Mohan discloses in [0017-0018] and Figure 2 a method of generating derived keys for secure communication between devices, e.g. server, and one of the plurality of devices as illustrated in Figure 2, [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0037] disclose wireless communication), the method comprising: 
generating, on said master, a salt for downlink communications (Mohan [0017] “FIG. 2 is a block diagram illustrating a server 200 coupled via a network 210 to multiple devices 215, 220, and 225. Secret keys 230 are shown via a detachable connection 235, and are used with a salt and environmental variable which may be generated by server 200 or otherwise obtained, to generate derived keys.”, [0029] “The salt and environmental variable may be generated by the server”, where the server corresponds to the master, communication using salt to generate a derived key for communication from server/master to any device as disclosed in [0017-0018] corresponds to downlink communication); 
transmitting said salt in [plaintext] to said plurality of devices over a wireless communications link (Mohan [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection”, where the mechanism of providing the salt and arriving at the derived key involves multiple/plurality devices illustrated in Figure 2, such that they communicate securely with the server. [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.” [0037] disclose wireless communication);
generating, on said master, a shared symmetric session key in accordance with said first salt and a master key [that is shared with said plurality of devices] (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”); 
storing said shared symmetric session key for use in encrypting [multicast] communications from said master to said plurality of devices (Mohan [0030] “The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”); 
(Mohan [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection”); 
generating, on said one of said devices, said shared symmetric session key for use in decrypting downlink communications received from said master, said downlink symmetric session key generated in accordance with said salt and said shared master key; and storing, on said one of said devices, said shared symmetric session key in memory for use in decrypting [multicast] communications received from said master (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”, where such cryptographic communication between two devices, e.g. server and one of the plurality of the client devices, using symmetric key, indicate encryption/decryption at both ends using the symmetric key for secure cryptographic communication).
While Mohan discloses the aforementioned limitations, where Mohan discloses server/master communicating with multiple/plurality of devices, where the communication is performed as unicast point-to-point communication, i.e. from the server to one device and vice versa, where the above technique of Mohan teaches how derive a key using salt and a pre-shared secret key for securely communicating the server/master with the plurality of devices, Mohan further discloses providing the salt to plurality of devices, where the salt is provided in only one of two finite forms, i.e. either unencrypted/plaintext or encrypted form, which would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to use one of the two finite forms, however, Mohan does not explicitly disclose the below limitation where a salt is in plaintext form and multicast communication, where the multicast is point-to-multipoint communication, as opposed to unicast (point-to-point communication).
Niemi discloses transmitting said salt in plaintext to said plurality of devices (Niemi [0046] “…a session key may be calculated from a shared key and a random number, the session key being used as a further input parameter of the encryption algorithm, and the random number may be updated and sent to the plurality of user entities at certain times.”, [0048] “Furthermore, the random number may be delivered unencrypted to the plurality of users. Thus, the procedure can be simplified since no extra encryption/decryption of the random number is necessary.”),
Niemi further discloses multicast communication (Niemi [0058] “FIG. 1 illustrates a simplified example, wherein a multicast service provider sends messages to a plurality of UE's (User Entities) A to M by using multicast. UE's A to G are located in a cell C1, whereas UE's H to M are located in a cell C2.”),
Niemi further discloses shared key shared by a plurality of devices (Niemi [0049] “The shared key may be delivered to the plurality of users via a secure channel using a point-to-point connection. Thus, the security can be improved, since the shared key is not sent via multicast.”, [0148] “a shared key (Ks) should be delivered to all such potential receivers that will participate a certain PTM session.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of providing multicast services (i.e. point-to-multipoint services) in a secure manner and using unencrypted random number for simplifying procedure and avoid extra encryption/decryption, and improving security, as recognized by (Niemi [0013, 0048-0049]).

Regarding claim 3, Mohan in view of Niemi teaches the method according to claim 1, wherein said shared master key is generated on said master and transmitted [securely] to said plurality of devices (Mohan [0032] “The secret keys may be received from an administrator or otherwise generated by the server, such as randomly generated.”, where the secret key is provided/transmitted to devices as disclosed in [0029].).
Mohan discloses the above limitations, however, Mohan does not explicitly disclose secure transmission. 
 Niemi discloses secure transmission of keys (Niemi [0049] “The shared key may be delivered to the plurality of users via a secure channel using a point-to-point connection. Thus, the security can be improved, since the shared key is not sent via multicast.”, [0148] “a shared key (Ks) should be delivered to all such potential receivers that will participate a certain PTM session.”, [0148] “It is assumed that such a secure Ks delivery mechanism exists and Ks is stored in the MS in such a way that the user cannot have direct access to it (stored e.g. on USIM or in a terminal memory that is not accessible for the user). This way the user may not forward Ks to illegitimate parties. Ks could be valid for some predefined time period, e.g. a day or a week.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of securely delivering and storing keys such that no forwarding of keys to illegitimate users as recognized by (Niemi [0013, 0048-0049, 0148]).

Regarding claim 4, Mohan in view of Niemi teaches the method according to claim 1, wherein said master and said plurality of devices individually generating said shared symmetric session key from said salt and said shared master key using a key derivation function (Mohan [0024] “The web server can use a new environmental variable to generate new derived keys and share the new environmental variable with the device. The device will also calculate the same new derived key and symmetric cryptography can be achieved.”, [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”).  

Regarding claim 5, Mohan in view of Niemi teaches the method according to claim 4, wherein said key derivation function comprises one or more iterations of a secure hash algorithm (SHA) function whose inputs comprise said salt and said shared master key (Mohan [0016, 0019] and Figures 1 and 3 illustrate the salt and secret/shared key between devices are inputs to a hash function to generated a derived key used for cryptographic operations on communications between devices).  

Regarding claim 6, Mohan in view of Niemi teaches the method according to claim 1, wherein generating said shared symmetric session key is performed periodically (Mohan [0024] “[0024] As the keys age, they become more vulnerable to compromise because an adversary can launch a known cipher text attack if enough encrypted packets are known to the adversary. To counter this attack, the derived secret key can be updated periodically.”).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi and further in view of Xiao et. al (US 20160294802 A1), hereinafter Xiao.

Regarding claim 2, Mohan in view of Niemi teaches the method according to claim 1, 
Mohan teaches utilizing a salt, where the salt [0016] is a randomly generated number, where randomly generated number on a computer may be generated by unpredictable physical means, e.g. atmospheric noise, which is then described as true random number, or generated by mathematical means, which is then described as pseudo-random number, which would make it obvious for one of ordinary skill in the art to choose from and try two finite method to generate a salt, however, Mohan in view of Niemi do not explicitly teach pseudo-random generation means utilizing cryptographically secure pseudo-random number.
Xiao discloses wherein said salt is generated utilizing a cryptographically secure pseudo-random number generator (CSPRNG) (Xiao [0038] “Each salt value is typically generated using a cryptographically secure pseudo-random number generator (CSPRNG)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi to incorporate the teaching of Xiao to utilize the above feature, with the motivation of impeding and frustrating attacks, as recognized by (Xiao [0038]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, and further in view of Levy (US 9853811 B1), hereinafter Levy.

Regarding claim 7, Mohan in view of Niemi teaches the method according to claim 1, wherein said shared symmetric session key is generated when said master detects that a number of downlink [bits] encrypted exceeds a threshold (Mohan [0031] “…This allows a change of keys used for communications after a significant volume of communications has made it less difficult to reverse engineer the previously used derived key. The generation of a further derived key may be instigated based on a selected number of communications or time using the previous key, or upon discovery of an increased number or success of attacks.”, 
While Mohan discloses the aforementioned limitations, where the selected number of communications may correspond to the number of bits of the selected number of communication since all communications are represented by data of bits/bytes between devices, however, Mohan in view of Niemi do not explicitly teach number of bits.
Levy discloses detects that a number of downlink bits encrypted exceeds a threshold (Levy Col. 10 line 42-60 “…the key management system 206 may be configured to determine an amount by which a key usage limit has been exceeded and may perform a process to take corrective action such that, after performance of the process, there is compliance with the key usage limit that was temporarily exceeded. As noted, the performance of the corrective action may restore an amount of data encrypted under the key to a level that would have been attained had the cryptographic key usage limit not been exceeded. In some examples, the key management system 206 may decrypt a sufficient amount of data using the old cryptographic key (i.e., the cryptographic key whose collective usage exceeded the usage limit) and may re-encrypt the decrypted data using the new cryptographic key (i.e., the cryptographic key that replaced the old cryptographic key) or another cryptographic key. The amount of data re-encrypted in this manner, may be sufficient such that the amount of data remaining in persistent storage encrypted under the old cryptographic key is in compliance with the usage limit.”, Col. 11 line 4-8 “Example cryptographic key usage measurements may be based, at least in part, on a number of bits or other units of encrypted data, a collective amount of time devices have access to the cryptographic key for performance of encryption operations and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi to incorporate the teaching of Levy to utilize the above feature, with the motivation of preventing various types of cryptographic attacks, as recognized by (Levy Col. 2 line 37-51).

Claims 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Modadugu (US 8615651 B1), hereinafter Modadugu in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi.

Regarding claim 8, Madadugu teaches a method of secure key exchange between a plurality of devices and a master in a wireless communications network (Madadugu illustrates in Figure 1 server and client devices, where they securely generate session key for secure communication as disclosed in Col. 4 line 35-44, where the client device can be a cell phone as disclosed in Col. 9 line 17 indicating the communication is a wireless communication), the method comprising: 
generating, on said master, a plurality of salts for uplink communications, one for each device (Madadugu Col.3 line 46-54 “The server 104 can respond to the initial communication received from the client device 102 with a response communication. The response communication can include, for example, a second nonce and a session ID…the second nonce is the same as the first nonce sent by the client device 102…the second nonce is different than the first nonce sent by the client device 102…the second nonce is a random value.”, 
Col. 6 line 58-61 “…the database 110 is used to store a plurality of sets of nonces where each set of nonces is associated with a different        client device that is capable of communicating with the server 104.”, 
Col. 13 line 24-28 “The server 502 includes various modules, e.g. executable software programs, including an nonce generator 504 for generating nonces to be used to generate unique session keys for communications between the server 502 and the client computers 590.”
where the server/master responds to client attempting to establish a session and communicate with the server/master, by transmitting to each client device a nonce/salt, i.e. random value corresponding to a salt, where the set of nonce to one client device is different from another client device,
where uplink communication corresponds to communication from one of the devices to the server,
where a random number nonce disclosed by Madadugu corresponds to a salt, consistent with the instant application in e.g. [0018] where the salt is a number randomly generated); 
transmitting said plurality of salts in [plaintext] to respective devices over a wireless communications link (Madadugu Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104. In other implementations, the session key is generated using the first nonce and the master key…The client device 102 uses the session key to encrypt future communications for the first communication session. Generating a new session key based on one or more nonces that are unique to the first communication session can ensure that the encryption used for the first communication session is unique to the first communication session and can not be used for future communication sessions between the server 104 and the client device 102.”, where the server creates the same key session as disclosed in 
Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”); 
receiving a salt for uplink communications in [plaintext] from said master over said wireless communications link (Madadugu Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104.”, where the received nonce is used for generating a session key, which is used for uplink communication, from the client device to the server/master as disclosed in Col. 13 line 36-41 “An encrypter/decrypter 510 encrypts communications intended for one of the client computers 590 using a session key generated by the session key generator and decrypts communications received from the one of the client computers 590 using the session key or a different session key generated by the session key generator 506.”); 
generating, on each device, a shared symmetric session key for use in encrypting uplink communications unicast to said master (Madadugu discloses in Col. 4 line 18-44 the client device and server to generate and use the same session key, i.e. symmetric, for encryption and decryption, 
Col. 4 line 45-48 “…using a different, unique session key for each communication session between the client device 102 and the server 104 can prevent a third party device 108 from conducting a replay attack.”,
where this allows the server to decrypt uplink, unicast communication received from one client device to server, where unicast uplink communication corresponds to communication from one device to the server/master, point-to-point communication), 
each shared symmetric session key generated in accordance with said received salt and a device key shared between each device and said master (Madadugu Col. 4 line 18-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, 
where the session key for the particular session communication between the server and the particular client device is generated based on the particular nonce associated with the particular client device provided by the server, and a master key that may be initially provided by the particular client device, corresponding the device key, Col. 4 line 4-5 “The client device 102 can provide the master key to the server 104.”, Col. 10 line 34-37 “…the session key generator 206 can use a master key associated with a device in combination with a nonce to generate a session key for a communication session with the device.”); 
storing, on each device, said shared symmetric session key for use in encrypting unicast uplink communications to said master (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where encrypting future communications indicating storing session key on the respective client and server); 
generating, on said master, said shared symmetric session key for use in decrypting uplink communications from a device, said shared symmetric session key generated in accordance with a respective salt and said device key; and storing, on said master, said shared symmetric session key in memory for use in decrypting unicast communications received from one of said devices (Madadugu Col. 4 line 18-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where encrypting future communications indicating storing session key on the respective client and server, Col. 13 line 36-41 “An encrypter/decrypter 510 encrypts communications intended for one of the client computers 590 using a session key generated by the session key generator and decrypts communications received from the one of the client computers 590 using the session key or a different session key generated by the session key generator 506.”, where encrypting/decrypting future communications indicating storing session key on the respective client and server).
Madadugu does not explicitly disclose that the salt is provided in plaintext form.
Niemi discloses transmitting and receiving a salt in plaintext form (Niemi [0046] “…a session key may be calculated from a shared key and a random number, the session key being used as a further input parameter of the encryption algorithm, and the random number may be updated and sent to the plurality of user entities at certain times. ”, [0048] “Furthermore, the random number may be delivered unencrypted to the plurality of users. Thus, the procedure can be simplified since no extra encryption/decryption of the random number is necessary.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madadugu to incorporate the teaching of Niemi to utilize the above features, with the motivation of simplifying procedure and avoid extra encryption/decryption, as recognized by (Niemi [0048]).

Regarding claim 10, Madadugu in view of Niemi teaches the method according to claim 8, wherein said shared device key is generated on each said device and transmitted securely to said master (Madadugu Col. 4 line 4-8 “The client device 102 can provide the master key to the server 104…the client device 102 encrypts the master key using the server 104's public key before transmitting the master key to the server 104.”).  

Regarding claim 11, Madadugu in view of Niemi teaches the method according to claim 8, wherein said master and said plurality of devices individually generating said shared symmetric session key from said salt and said shared device key using a key derivation function (Madadugu Figure 1 illustrates a server and plurality of devices Col. 4 line 18-44 “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Modadugu (US 8615651 B1), hereinafter Modadugu in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, and further in view of Xiao et. al (US 20160294802 A1), hereinafter Xiao.

Regarding claim 9, Madadugu in view of Niemi teaches the method according to claim 8, 
 teaches utilizing a randomly generated number, however, Madadugu in view of Niemi do not explicitly teach utilizing cryptographically secure pseudo-random number.
Xiao discloses wherein said salt is generated utilizing a cryptographically secure pseudo-random number generator (CSPRNG) (Xiao [0038] “Each salt value is typically generated using a cryptographically secure pseudo-random number generator (CSPRNG)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madadugu in view of Niemi to incorporate the teaching of Xiao to utilize the above feature, with the motivation of impeding and frustrating attacks, as recognized by (Xiao [0038]).
  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modadugu (US 8615651 B1), hereinafter Modadugu in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi and further in view of Mohan et. al. (US 20160142205 A1), hereinafter Mohan.

Regarding claim 12, Madadugu in view of Niemi teaches the method according to claim 11, 
Madadugu in view of Niemi do not disclose the below limitation.
Mohan discloses wherein said key derivation function comprises one or more iterations of a secure hash algorithm (SHA) function whose inputs comprise said salt and said shared device key (Mohan [0016, 0019] and Figures 1 and 3 illustrate the salt and secret/shared key between devices are inputs to a hash function to generated a derived key used for cryptographic operations on communications between devices). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madadugu in view of Niemi to incorporate the teaching of Mohan to utilize the above feature, with the motivation of impeding attacks and making the attack hard/infeasible problems, as recognized by (Mohan [0021]).
   
Regarding claim 13, Madadugu in view of Niemi teaches the method according to claim 8, 
Madadugu discloses terminating a session after a particular time period when no communication from a client is received, however, Madadugu in view of Niemi do not disclose the below limitation.
Mohan discuses wherein generating said shared symmetric session key is performed periodically (Mohan [0024] “[0024] As the keys age, they become more vulnerable to compromise because an adversary can launch a known cipher text attack if enough encrypted packets are known to the adversary. To counter this attack, the derived secret key can be updated periodically.”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madadugu in view of Niemi to incorporate the teaching of Mohan to utilize the above feature, with the motivation of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Modadugu (US 8615651 B1), hereinafter Modadugu in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi and further in view of Levy (US 9853811 B1), hereinafter Levy.

Regarding claim 14, Madadugu in view of Niemi teaches the method according to claim 8, 
Madadugu discloses server/master and plurality of devices and generating symmetric session key, however, Madadugu in view of Niemi do not disclose the below limitation. Emphasis in italic.
Levy discloses wherein said shared symmetric session key is generated when said master detects that a number of uplink bits decrypted exceeds a threshold (Levy Col. 10 line 42-60 “…the key management system 206 may be configured to determine an amount by which a key usage limit has been exceeded and may perform a process to take corrective action such that, after performance of the process, there is compliance with the key usage limit that was temporarily exceeded. As noted, the performance of the corrective action may restore an amount of data encrypted under the key to a level that would have been attained had the cryptographic key usage limit not been exceeded. In some examples, the key management system 206 may decrypt a sufficient amount of data using the old cryptographic key (i.e., the cryptographic key whose collective usage exceeded the usage limit) and may re-encrypt the decrypted data using the new cryptographic key (i.e., the cryptographic key that replaced the old cryptographic key) or another cryptographic key. The amount of data re-encrypted in this manner, may be sufficient such that the amount of data remaining in persistent storage encrypted under the old cryptographic key is in compliance with the usage limit.”, Col. 11 line 4-8 “Example cryptographic key usage measurements may be based, at least in part, on a number of bits or other units of encrypted data, a collective amount of time devices have access to the cryptographic key for performance of encryption operations and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madadugu in view of Niemi to incorporate the teaching of Levy to utilize the above feature, with the motivation of preventing various types of cryptographic attacks, as recognized by (Levy Col. 2 line 37-51).
 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Modadugu (US 8615651 B1), hereinafter Modadugu, and further in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi.

Regarding claim 15, Mohan teaches a method of secure key exchange between a master and a plurality of devices in a wireless communications network (Mohan discloses in [0017-0018] and Figure 2 a method of generating derived keys for secure communication between devices, e.g. server and one of the plurality of devices as illustrated in Figure 2, [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0037] disclose wireless communication), the method comprising: 
generating a first salt for downlink communications; transmitting said first salt in [plaintext] to said plurality of devices over a wireless communications link (Mohan [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection ”, where the mechanism of providing the salt and arriving at the derived key involves multiple/plurality devices illustrated in Figure 2, such that they communicate securely with the server. [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.” [0037] disclose wireless communication); 
generating a downlink symmetric session key in accordance with said first salt and a shared master key (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”, where the downlink communication corresponds to communication from the server to devices); 
storing said downlink symmetric session key for use in encrypting [multicast] communications from said master to said plurality of devices (Mohan [0030] “The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”, where the cryptographic communication includes encrypting and decrypting communications); 
Mohan discloses the above limitations, and further disclose communication between server and plurality of client devices using wireless cryptographic communication, however, Mohan does not disclose the below limitations. Emphasis in Italic.
Madadugu disclose generating a plurality of second salts for uplink communications, one for each device (Madadugu Col.3 line 46-54 “The server 104 can respond to the initial communication received from the client device 102 with a response communication. The response communication can include, for example, a second nonce and a session ID…the second nonce is the same as the first nonce sent by the client device 102…the second nonce is different than the first nonce sent by the client device 102…the second nonce is a random value.”, 
Col. 6 line 58-61 “…the database 110 is used to store a plurality of sets of nonces where each set of nonces is associated with a different        client device that is capable of communicating with the server 104.”, 
Col. 13 line 24-28 “The server 502 includes various modules, e.g. executable software programs, including an nonce generator 504 for generating nonces to be used to generate unique session keys for communications between the server 502 and the client computers 590.”
where the server/master responds to client attempting to establish a session and communicate with the server/master, by transmitting to the client device a nonce/salt, i.e. random value corresponding to a salt, where the set of nonce to one client device is different from another client device, 
where uplink communication corresponds to communication from one of the devices to the server/master,
where a random number nonce disclosed by Madadugu corresponds to a salt, consistent with the instant application in e.g. [0018] where the salt is a number randomly generated); 
transmitting said plurality of second salts [in plaintext] to respective devices over said wireless communications link (Madadugu Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104. In other implementations, the session key is generated using the first nonce and the master key…The client device 102 uses the session key to encrypt future communications for the first communication session. Generating a new session key based on one or more nonces that are unique to the first communication session can ensure that the encryption used for the first communication session is unique to the first communication session and can not be used for future communication sessions between the server 104 and the client device 102.”, where the server creates the same key session as disclosed in 
Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”,
where the client device can be a cell phone as disclosed in Col. 9 line 17 indicating the communication is a wireless communication); 
generating a plurality of uplink symmetric session keys, each uplink shared symmetric session key generated in accordance with one of said second salts and a shared device key (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, 
where the session key for the particular session communication between the server and the particular client device is generated based on the particular nonce associated with the particular client device and provided by the server, and a master key that may be initially provided by the particular client device, corresponding the device key, Col. 4 line 4-5 “The client device 102 can provide the master key to the server 104.”, Col. 10 line 34-37 “…the session key generator 206 can use a master key associated with a device in combination with a nonce to generate a session key for a communication session with the device.”, on each session, a particular uplink symmetric session key is generated on the server and the respective device to enable cryptographic session communication); and 
storing said plurality of uplink symmetric session keys for use in decrypting unicast communications from each respective device to said master (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where encrypting future communications indicating storing session key on the respective client and server, where the server stores plurality of session keys, which may be sequentially stored, based on the particular session and particular client device communicating with the server/master).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Madadugu to utilize the above feature, with the motivation of protecting communication against attacks such as replay attacks , as recognized by (Madadugu Col. 2 line 28-33).
Mohan in view of Madadugu do not disclose the below limitations.
Niemi discloses transmitting said salt in plaintext to said plurality of devices (Niemi [0046] “…a session key may be calculated from a shared key and a random number, the session key being used as a further input parameter of the encryption algorithm, and the random number may be updated and sent to the plurality of user entities at certain times.”, [0048] “Furthermore, the random number may be delivered unencrypted to the plurality of users. Thus, the procedure can be simplified since no extra encryption/decryption of the random number is necessary.”),
Niemi further discloses multicast communication (Niemi [0058] “FIG. 1 illustrates a simplified example, wherein a multicast service provider sends messages to a plurality of UE's (User Entities) A to M by using multicast. UE's A to G are located in a cell C1, whereas UE's H to M are located in a cell C2.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of providing multicast services encryption/decryption, as recognized by (Niemi [0013, 0048]).

Regarding claim 16, Mohan teaches a method of secure key exchange between a plurality of devices and a master in a wireless communications network (Mohan discloses in [0017-0018] and Figure 2 a method of generating derived keys for secure communication between devices, e.g. server and one of the plurality of devices as illustrated in Figure 2, [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0037] disclose wireless communication), the method comprising: 
receiving a first salt for downlink communications [in plaintext] from said master over a wireless communications link (Mohan [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection ”, [0037] disclose wireless communication);  
3912492.0013generating a downlink symmetric session key for use in decrypting downlink communications received from said master, said downlink symmetric session key generated in accordance with said first salt and a shared master key; storing said downlink symmetric session key in [secure] memory for use in decrypting [multicast] (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”, where such cryptographic communication between two devices using symmetric key, indicate encryption/decryption at both ends using the symmetric key); 
Mohan discloses the above limitations, and further disclose communication between server and plurality of client devices using wireless communication, however, Mohan does not disclose the below limitations where plurality of salts are provided to plurality of devices.
Madadugu disclose receiving a second salt for uplink communications [in plaintext] from said master over said wireless communications link (Madadugu Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104. In other implementations, the session key is generated using the first nonce and the master key…The client device 102 uses the session key to encrypt future communications for the first communication session. Generating a new session key based on one or more nonces that are unique to the first communication session can ensure that the encryption used for the first communication session is unique to the first communication session and can not be used for future communication sessions between the server 104 and the client device 102.”, where the server creates the same key session as disclosed in  Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where the client device can be a cell phone as disclosed in Col. 9 line 17 indicating the communication is a wireless communication); 
generating an uplink symmetric session key for use in encrypting unicast communication to said master, said uplink symmetric session key generated in accordance with said second salt and a shared device key; and storing said uplink symmetric session key for use in encrypting unicast communications to said master (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where encrypting future communications indicating storing session key on the respective client and server, Col. 13 line 36-41 “An encrypter/decrypter 510 encrypts communications intended for one of the client computers 590 using a session key generated by the session key generator and decrypts communications received from the one of the client computers 590 using the session key or a different session key generated by the session key generator 506.”, where encrypting/decrypting future communications indicating storing session key on the respective client and server,
where unicast uplink communication corresponds to communication from one device to the server/master).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Madadugu to utilize the above feature, with the motivation of protection against attack and use of minimal initiation, or handshake, communications, as recognized by (Madadugu Col.2 line 28-40).
Mohan in view of Madadugu do not disclose the below limitations.
Niemi discloses transmitting said salt in plaintext to said plurality of devices (Niemi [0046] “…a session key may be calculated from a shared key and a random number, the session key being used as a further input parameter of the encryption algorithm, and the random number may be updated and sent to the plurality of user entities at certain times.”, [0048] “Furthermore, the random number may be delivered unencrypted to the plurality of users. Thus, the procedure can be simplified since no extra encryption/decryption of the random number is necessary.”),
Niemi further discloses multicast communication (Niemi [0058] “FIG. 1 illustrates a simplified example, wherein a multicast service provider sends messages to a plurality of UE's (User Entities) A to M by using multicast. UE's A to G are located in a cell C1, whereas UE's H to M are located in a cell C2.”),
Niemi further discloses that keys used for cryptographic operation are stored in a secure memory (Niemi [0117] “The user should not have any access either to the SIM or UE memory areas used to store the multicast deciphering keys.”, [0148] “It is assumed that such a secure Ks delivery mechanism exists and Ks is stored in the MS in such a way that the user cannot have direct access to it (stored e.g. on USIM or in a terminal memory that is not accessible for the user). This way the user may not forward Ks to illegitimate parties. Ks could be valid for some predefined time period, e.g. a day or a week.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of providing multicast services (i.e. point-to-multipoint services) in a secure manner and using unencrypted random number for simplifying procedure and avoid extra encryption/decryption, and securely storing decrypting keys such that no forwarding of decrypting keys to illegitimate users as recognized by (Niemi [0013, 0048, 0148]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi and Campana (5,722,059), hereinafter Campana.

Regarding claim 17, Mohan teaches an apparatus for secure key exchange between a master and a plurality of devices in a wireless communications network (Mohan discloses in [0017-0018] and Figure 2 generating derived keys for secure communication between devices, e.g. server and one of the plurality of devices as illustrated in Figure 2, [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0037] disclose wireless communication), comprising: 
[a frequency hopping radio transmitter; 
a frequency hopping radio receiver; 
a processor coupled to and operative to control said frequency hopping radio transmitter and said frequency hopping radio receiver;] 
said processor programmed to: 
generate a salt for downlink communications (Mohan [0029] “The salt and environmental variable may be generated by the server”, where the server corresponds to the master); 
transmit said salt in [plaintext] to said plurality of devices over a wireless communications link (Mohan [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection”, where the mechanism of providing the salt and arriving at the derived key involves multiple/plurality devices illustrated in Figure 2, such that they communicate securely with the server. [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.” [0037] disclose wireless communication); 
generate a shared symmetric session key in accordance with said first salt and a master key [shared with said plurality of devices] (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”); 
store said shared symmetric session key for use in encrypting [multicast] communications from said master to said plurality of devices (Mohan [0030] “The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server””); 
(Mohan [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection”); 
generate said shared symmetric session key for use in decrypting downlink communications received from said master, said downlink symmetric session key generated in accordance with said salt and said shared master key; and store said shared symmetric session key in [secure] memory for use in decrypting [multicast] communications received from said master (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”).  
While Mohan discloses the aforementioned limitations, where Mohan discloses server/master communicating with multiple/plurality of devices, where the communication is performed as unicast point-to-point communication, i.e. from the server to one device and vice versa, where the above technique of Mohan teaches how to derive a key using salt and a pre-shared secret key for securely communicating the server/master with the plurality of devices, Mohan further discloses providing the salt to plurality of devices, where the salt is provided in only one of two finite forms, i.e. either unencrypted/plaintext or encrypted form, which would have been obvious for one of ordinary skill in the art to use one of the two finite forms, however, plaintext, and multicast communication, where the multicast communication is point-to-multipoint communication as opposed to unicast, i.e. point-to-point communication.
Niemi discloses transmitting said salt in plaintext to said plurality of devices (Niemi [0046] “…a session key may be calculated from a shared key and a random number, the session key being used as a further input parameter of the encryption algorithm, and the random number may be updated and sent to the plurality of user entities at certain times.”, [0048] “Furthermore, the random number may be delivered unencrypted to the plurality of users. Thus, the procedure can be simplified since no extra encryption/decryption of the random number is necessary.”),
master key shared with said plurality of devices (Niemi [0049] “The shared key may be delivered to the plurality of users via a secure channel using a point-to-point connection. Thus, the security can be improved, since the shared key is not sent via multicast.”, [0148] “a shared key (Ks) should be delivered to all such potential receivers that will participate a certain PTM session.”),
Niemi further discloses multicast communication (Niemi [0058] “FIG. 1 illustrates a simplified example, wherein a multicast service provider sends messages to a plurality of UE's (User Entities) A to M by using multicast. UE's A to G are located in a cell C1, whereas UE's H to M are located in a cell C2.”),
Niemi further discloses shared key shared by a plurality of devices ([0049] “The shared key may be delivered to the plurality of users via a secure channel using a point-to-point connection. Thus, the security can be improved, since the shared key is not sent via multicast.”, [0148] “a shared key (Ks) should be delivered to all such potential receivers that will participate a certain PTM session.”),
Niemi further discloses that keys used for cryptographic operation are stored in a secure memory (Niemi [0117] “The user should not have any access either to the SIM or UE memory areas used to store the multicast deciphering keys.”, [0148] “It is assumed that such a secure Ks delivery mechanism exists and Ks is stored in the MS in such a way that the user cannot have direct access to it (stored e.g. on USIM or in a terminal memory that is not accessible for the user). This way the user may not forward Ks to illegitimate parties. Ks could be valid for some predefined time period, e.g. a day or a week.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of providing multicast services (i.e. point-to-multipoint services) in a secure manner and using unencrypted random number for simplifying procedure and avoid extra encryption/decryption, and securely storing decrypting keys such that no forwarding of decrypting keys to illegitimate users as recognized by (Niemi [0013, 0048]).
Mohan in view of Niemi do not disclose the below limitations,
Campana discloses a frequency hopping radio transmitter and receiver; a processor coupled to and operative to control said frequency hopping radio transmitter and said frequency hopping radio receiver (Campana Col. 13 line 48-53, 62-66 “A frequency hopping radio frequency receiver for determining where at least one frequency hopping radio frequency transmitter is located after synchronization between the frequency hopping radio frequency receive and the at least one frequency hopping radio frequency transmitter… in response to receiving each radio frequency carrier the processor controls synchronization of frequency hopping between the frequency hop ping radio frequency receiver and the at least one frequency hopping radio frequency transmitter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi to incorporate the teaching of Campana to utilize the above feature, with the motivation of achieving reliable detection across the spread of spectrum between transmitter and receiver, as recognized by (Campana Col. 8 line 52-59).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, Campana (5,722,059), hereinafter Campana and further in view of Heynicke et. al., “IO-Link Wireless Enhanced Sensors and Actuators for Industry 4.0 Networks”, AMA Conferences 2017 – SENSOR 2017 and IRS2 2017.

Regarding claim 18, Mohan in view of Niemi and Campana teaches the apparatus according to claim 17, 
Mohan in view of Niemi and Campana do not teach the below limitation.
Heynicke discloses wherein said radio transmitter and said radio receiver are configured to conform to the JO-Link Wireless standard (Heynicke discloses in Page 136 col. 1 line 8-24 IO-link devices coupled IO-link master device, Page 136 Col. 2 line 4-27, line 33-34 exchanging, downlink and uplink, of messages between IO-Link master device and IO-link devices as illustrated in Figure 5, where different frequency band are utilized for the transmitting and receiving of messages, where “Suitable frequency-hopping algorithms have been developed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi and Campana to incorporate the teaching of Heynicke to utilize the above feature, with the motivation of mitigating channel fading effects, as recognized by (Heynicke Page 136 Col. 2 line 33-36).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Modadugu (US 8615651 B1), hereinafter Modadugu in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi and Campana (5,722,059), hereinafter Campana.

Regarding claim 19, Madadugu teaches an apparatus for secure key exchange between a plurality of devices and a master in a wireless communications network (Madadugu illustrates in Figure 1 server and client devices, where they securely generate session key for secure communication as disclosed in Col. 4 line 35-44, where the client device can be a cell phone as disclosed in Col. 9 line 17 indicating the communication is a wireless communication), comprising: 
[a frequency hopping radio transmitter; a frequency hopping radio receiver; a processor coupled to and operative to control said frequency hopping radio transmitter and said frequency hopping radio receiver]; 

generate a plurality of salts for uplink communications, one for each device (Madadugu Col.3 line 46-54 “The server 104 can respond to the initial communication received from the client device 102 with a response communication. The response communication can include, for example, a second nonce and a session ID…the second nonce is the same as the first nonce sent by the client device 102…the second nonce is different than the first nonce sent by the client device 102…the second nonce is a random value.”, 
Col. 6 line 58-61 “…the database 110 is used to store a plurality of sets of nonces where each set of nonces is associated with a different        client device that is capable of communicating with the server 104.”, 
Col. 13 line 24-28 “The server 502 includes various modules, e.g. executable software programs, including an nonce generator 504 for generating nonces to be used to generate unique session keys for communications between the server 502 and the client computers 590.”
where the server/master responds to client attempting to establish a session and communicate with the server/master, by transmitting to the client device a nonce/salt, i.e. random value corresponding to a salt, where the set of nonce to one client device is different from another client device,
where a random number nonce disclosed by Madadugu corresponds to a salt, consistent with the instant application in e.g. [0018] where the salt is a number randomly generated); 
[plaintext] to respective devices over a wireless communications link (Madadugu Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104. In other implementations, the session key is generated using the first nonce and the master key…The client device 102 uses the session key to encrypt future communications for the first communication session. Generating a new session key based on one or more nonces that are unique to the first communication session can ensure that the encryption used for the first communication session is unique to the first communication session and can not be used for future communication sessions between the server 104 and the client device 102.”, where the server creates the same key session as disclosed in 
Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”); 
receive a salt for uplink communications in [plaintext] from said master over said wireless communications link (Madadugu Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104.”, where the received nonce is used for generating a session key, which is used for uplink communication, from the client device to the server/master as disclosed in Col. 13 line 36-41 “An encrypter/decrypter 510 encrypts communications intended for one of the client computers 590 using a session key generated by the session key generator and decrypts communications received from the one of the client computers 590 using the session key or a different session key generated by the session key generator 506.”); 
generate a shared symmetric session key for use in encrypting uplink communications unicast to said master (Madadugu discloses in Col. 4 line 18-44 the client device and server to generate and use the same session key, i.e. symmetric, for encryption and decryption, where this allows the server to decrypt uplink, unicast communication received from a one client device to a server), 
each shared symmetric session key generated in accordance with said received salt and a device key shared between each device and said master (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, 
where the session key for the particular session communication between the server and the particular client device is generated based on the particular nonce associated with the particular client device and provided by the server, and a master key that may be initially provided by the particular client device, corresponding the device key, Col. 4 line 4-5 “The client device 102 can provide the master key to the server 104.”, Col. 10 line 34-37 “…the session key generator 206 can use a master key associated with a device in combination with a nonce to generate a session key for a communication session with the device.”); 
store said shared symmetric session key for use in encrypting unicast uplink communications to said master (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where encrypting future communications indicating storing session key on the respective client and server); 
generate said shared symmetric session key for use in decrypting uplink communications from a device, said shared symmetric session key generated in accordance with a respective salt and said device key; and store said shared symmetric session key in [secure] memory for use in decrypting unicast communications received from one of said devices (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where encrypting future communications indicating storing session key on the respective client and server, Col. 13 line 36-41 “An encrypter/decrypter 510 encrypts communications intended for one of the client computers 590 using a session key generated by the session key generator and decrypts communications received from the one of the client computers 590 using the session key or a different session key generated by the session key generator 506.”, where encrypting/decrypting future communications indicating storing session key on the respective client and server, where this allows the server to decrypt uplink, unicast communication received from one client device to server, where unicast uplink communication corresponds to communication from one device to the server/master).  
	Madadugu does not explicitly disclose that the salt is provided in plaintext form.
Niemi discloses transmitting and receiving a salt in plaintext form (Niemi [0046] “…a session key may be calculated from a shared key and a random number, the session key being used as a further input parameter of the encryption algorithm, and the random number may be updated and sent to the plurality of user entities at certain times.”, [0048] “Furthermore, the random number may be delivered unencrypted to the plurality of users. Thus, the procedure can be simplified since no extra encryption/decryption of the random number is necessary.”),
Niemi further discloses that keys used for cryptographic operation are stored in a secure memory (Niemi [0117] “The user should not have any access either to the SIM or UE memory areas used to store the multicast deciphering keys.”, [0148] “It is assumed that such a secure Ks delivery mechanism exists and Ks is stored in the MS in such a way that the user cannot have direct access to it (stored e.g. on USIM or in a terminal memory that is not accessible for the user). This way the user may not forward Ks to illegitimate parties. Ks could be valid for some predefined time period, e.g. a day or a week.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madadugu to incorporate the teaching of Niemi to utilize the above features, with the motivation of simplifying procedure and avoid extra encryption/decryption, and securely storing decrypting keys such that no forwarding of decrypting keys to illegitimate users, as recognized by (Niemi [0013, 0048, 0148]).
	Madadugu in view of Niemi do not disclose the below limitations.
Campana discloses a frequency hopping radio transmitter and receiver; a processor coupled to and operative to control said frequency hopping radio transmitter and said frequency hopping radio receiver (Campana Col. 13 line 48-53, 62-66 “A frequency hopping radio frequency receiver for determining where at least one frequency hopping radio frequency transmitter is located after synchronization between the frequency hopping radio frequency receive and the at least one frequency hopping radio frequency transmitter… in response to receiving each radio frequency carrier the processor controls synchronization of frequency hopping between the frequency hop ping radio frequency receiver and the at least one frequency hopping radio frequency transmitter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madadugu in view of Niemi to incorporate the teaching of Campana to utilize the above feature, with the motivation of achieving reliable detection across the spread of spectrum between transmitter and receiver, as recognized by (Campana Col. 8 line 52-59).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Modadugu (US 8615651 B1), hereinafter Modadugu in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, Campana (5,722,059), hereinafter Campana and further in view of Heynicke et. al., “IO-Link Wireless Enhanced Sensors and Actuators for Industry 4.0 Networks”, AMA Conferences 2017 – SENSOR 2017 and IRS2 2017, hereinafter Heynicke.

Regarding claim 20, Madadugu in view of Niemi and Campana teaches the apparatus according to claim 19, 
Madadugu in view of Niemi and Campana do not teach the below limitation.
Heynicke discloses wherein said radio transmitter and said radio receiver are configured to conform to the IO-Link Wireless standard (Heynicke discloses in Page 136 col. 1 line 8-24 IO-link devices coupled IO-link master device, Page 136 Col. 2 line 4-27, line 33-34 exchanging, downlink and uplink, of messages between IO-Link master device and IO-link devices as illustrated in Figure 5, where different frequency band are utilized for the transmitting and receiving of messages, where “Suitable frequency-hopping algorithms have been developed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madadugu in view of Niemi and Campana to incorporate the teaching of Heynicke to utilize the above feature, with the motivation of mitigating channel fading effects, as recognized by (Heynicke Page 136 Col. 2 line 33-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugitani (US 20170111173 A1) discloses master device and slave devices, where random numbers transmitted and received and stored in advance in the master device and slave devices and used as inputs for encryption key calculated in each of master device and slave device.
Prakash (US 20170063975 A1) discloses device derivation key 906 is a symmetric key that is generated based on a nonce provided by the server. Device derivation key is used by an application to decrypt information received from the server that has been encrypted by the server using the server's device derivation key.
Barbir (US 20160087797 A1) discloses a server application generates a seed/salt, a verifier pair associated with a password. The server application sends the 
Pelletier (US 20150365424 A1) discloses securely exchanging messages between at least two devices, each of them storing a shared secret key. The method comprises: at each device: generating a random number, then sending it to the other devices; determining a first key by a first operation based onto said secret key and each random number.
Branton (US 20130290733 A1) discloses performing a hash function on security information using a first salt and a first mixer to compute a key.
Jeon (US 20180309580 A1) discloses transmitting various salts to different end devices, and accordingly authentication messages are created.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497